Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, the examiner notes that the claims contain several grammatical and indefiniteness errors.  The claims appear to be an improper translation of a foreign document.  Because the number and degree of the errors are so severe, the errors identified below may not encompass all of said errors. The applicant is required to correct all translation errors, including any errors not identified below.
In claim 1, the limitations “first heating” and “second heating” do not contain proper prepositions. 
As to claim 1, the limitation “a thermosetting resin leeches” does not properly refer to the previously recited thermosetting resin.  For the purposes of examination, the examiner will assume that the limitation refers to the previously recited resin.
Claim 1 recites “the thermosetting resin that has leached out of the entire fiber-reinforced resin layer.”  Respectfully, it is completely unclear how the previously leeched out resin that partially leeched out is entirely leeched out.  The specification does not clarify the limitation.  For the purposes of examination, the examiner will assume that the limitation requires curing the entire surface resin layer.  The claim does not require that the surface resin layer cover the entire tank.  
Claim 1 further recites “the entire fiber-reinforced resin layer are entirely cured, so as to obtain the high-pressure tank with the surface resin layer locally having the cracks generated therein.”  It is entirely unclear if “entirely cured” if the same or different from the curing previously recited.  The examiner will assume they are the same.  Additionally, it is unclear if “the cracks” are the same or different than the cracks previously recited.  The examiner will assume they are the same. 
As to claim 2, the limitation “a region” does not properly refer to the previously recited region.  For the purposes of examination, the examiner will assume that the limitation refers to the previously recited heated region.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miyoshi et al. (US 2014/0131365).
As to claims 1 and 2, Miyoshi discloses a method for producing a high-pressure tank (gas tank, fig 1) including a resin liner 2, a fiber-reinforced resin layer 3a covering an outer surface of the liner, and a surface resin layer 3b covering an outer surface of the fiber-reinforced resin layer, the method comprising: winding s20/s21 a thermosetting resin-impregnated fiber bundle 3 around the outer surface of the liner so as to form an uncured fiber-reinforced resin layer 3a on the outer surface of the liner; first heating s30 in which the uncured fiber-reinforced resin layer is locally heated at a first temperature, wherein a region to be locally heated in the first heating includes an end of the fiber bundle that is wound, (fig 4-5, para 66), so that a thermosetting resin leaches out of a heated region of the uncured fiber-reinforced resin layer so as to form the surface resin layer 3b, and the surface resin layer is cured so as to have cracks 8a, fig 2 generated in the surface resin layer; and second heating s22 (para in which subsequent to the first heating, the high-pressure tank is entirely heated at a second temperature lower than the first temperature (para 67, the second heat does not cause curing and thus is lower than the first temperature), so that the fiber-reinforced resin layer and the surface resin layer containing the thermosetting resin that has leached out of the entire fiber-reinforced resin layer are entirely cured, so as to obtain the high-pressure tank with the surface resin layer locally having the cracks generated therein (figs 1-5, para 41-79).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi as applied to claim 1 above, and further in view of Hait (US 3132416).
Miyoshi does not disclose blowing hot air for the first heating
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Miyoshi such that the first heating includes heating the uncured fiber-reinforced resin layer by locally blowing hot air to the uncured fiber-reinforced resin layer as taught by Hait (col 3, line 70-75) as such a modification hastens the heating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748